MEMORANDUM **
Roberto Rabadan-Antunez appeals the 41-month sentence imposed after his guilty plea conviction for three counts of possession of narcotics with intent to distribute, one count illegal reentry, and one count possession of a falsely made alien registration receipt card, in violation of 21 U.S.C. § 841(a)(1), 8 U.S.C. §§ 1326, and 1546(a). We dismiss.
This court lacks jurisdiction to review the district court’s discretionary denial of Rabadan-Antunez’s request for a down*122ward departure. See United States v. Davoudi, 172 F.3d 1130, 1134 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Ride 36-3.